Exhibit 10.2

 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT, dated as of       December 11th     , 2019, (this
“Agreement”) is entered into by and among iFresh Inc., a Delaware corporation
(the “Company”), and the person signatory hereto (the “Investor”).

 

RECITALS

 

A. The Investor wishes to purchase $      2.500,000    (the “Purchase Price”) of
the Company’s Common Stock, par value $0.0001 per share (the “Common Stock”) at
a price of $     0.38        per share, for a total of      6,578,948     shares
of Common Stock (the “Shares”).

 

B. Long Deng (“Deng”), the Company and Dragon Seeds LLC (“Dragon Seeds”) entered
into a Purchase Agreement dated December [  11th   ], 2019 (the “Purchase
Agreement”) pursuant to which Deng will sell Deng’s 70% interest in Dragon Seeds
to the Company (the “Acquisition”)

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1. The Purchase. By no later than the business day prior to the closing of the
Acquisition, the Investor agrees to deposit the Purchase Price in a an account
designated by the Company. Immediately prior to the Acquisition, the Company
will sell and issue, and the Investor agrees to buy, the Shares in exchange for
the Purchase Price. The Company agrees to instruct its transfer agent to issue
the Shares in the name of the Investor immediately prior to the closing of the
Acquisition, provided that the Company has received the Purchase Price prior
thereto in the account designated by the Company.

 

2. Representations and Warranties of Company. The Company represents and
warrants to the Investor that:

 

(a) Due Incorporation. Qualification. etc. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted and proposed
to be conducted; and (iii) is duly qualified and licensed to do business and in
good standing in each jurisdiction in which the failure to be so qualified or
licensed would have a material adverse effect.

 

(b) Authority. All corporate action required to be taken by the Company’s Board
of Directors in order to authorize the Company to enter into this Agreement and
to issue the Shares has been taken. The execution, delivery and performance by
the Company of this Agreement and the consummation of the transactions
contemplated hereby (i) are within the power of the Company and (ii) have been
duly authorized by all necessary actions on the part of the Company.

  

1

 

 

(c) Issuance of Securities. The issuance of the Shares has been duly authorized
and when issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement, will be duly and validly issued,
fully paid and nonassessable and free and clear of all liens, other than
restrictions on transfer imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Investor in this Agreement, the Shares
will be issued in compliance with all applicable federal and state securities
laws.

 

3. Representations and Warranties of lnvestor. The Investor represents and
warrants to the Company upon the acquisition of the Shares as follows:

 

(a) Organization and Authority of lnvestors. If the Investor is an entity, it
(i) is an entity duly organized, validly existing and in good standing under the
laws of its jurisdiction, (ii) has all necessary corporate power and authority
to enter into this Agreement and to carry out its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by the Investor, the performance by the Investor of its
obligations hereunder and the consummation by the Investor of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of the Investor.

 

(b) Binding Obligation. This Agreement has been, duly executed and delivered by
the Investor, and (assuming due authorization, execution and delivery by the
Company) this Agreement constitutes the legal, valid and binding obligation of
the Investor, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the

enforcement of creditors’ rights generally and general principles of equity.

 

(c) Securities Law Compliance. The Investor has been advised that the offer and
sale of the Shares has not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any other securities laws and, therefore,
none of the Shares can be resold unless they are registered under the Securities
Act and applicable securities laws or unless an exemption from such registration
requirements is available. The Investor is purchasing the Shares for its own
account for investment, not as a nominee or agent, and not with a view to, or
for resale in connection with, the distribution thereof. The Investor represents
that it is an “accredited investor” as such term is defined in Rule 501 of
Regulation D, promulgated under the Securities Act, and that the Investor is not
subject to the “Bad Actor” disqualification, as such terms is defined in Rule
506 of Regulation D, promulgated under the Securities Act.

 

(d) Investment Experience. The Investor acknowledges that it has prior
investment experience, including investments in non-listed and non-registered
securities and is able to evaluate the merits and risks of such an investment,
and the Investor represents that it understands the highly speculative nature of
this investment which may result in the loss of the total amount of such
investment. The Investor has the requisite knowledge and experience in financial
and business matters that such Investor is capable of evaluating the merits and
risks of such investment.

 

(e) No General Solicitation. The Investor acknowledges that it is not acquiring
the Shares as a result of any general solicitation or advertising.

  

2

 

 

4. Miscellaneous.

 

(a) Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of Company and a Majority in
Interest.

 

(b) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, and without giving
effect to choice of laws provisions that would result in the application of the
substantive law of another jurisdiction.

 

(c) JUDRISDICTION; SERVICE; WAIVERS. ANY ACTION OR PROCEEDING IN CONNECTION WITH
THIS AGREEMENT MAY BE BROUGHT IN A COURT OF RECORD OF THE STATE OF NEW YORK IN
THE COUNTY OF NEW YORK. THE PARTIES TO THIS AGREEMENT HEREBY CONSENT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS OF THE STATE OF NEW YORK, AND SERVICE OF
PROCESS MAY BE MADE UPON THE PARTIES TO THIS AGREEMENT BY MAILING A COPY OF THE
SUMMONS AND ANY COMPLAINT TO SUCH PERSON, BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, AT ITS ADDRESS TO BE USED FOR THE GIVING OF NOTICES
UNDER THIS AGREEMENT. BY ACCEPTANCE HEREOF, THE PARTIES HERETO EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OR
MAINTAINING OF ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTION.

 

(d) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

(e) Entire Agreement. This Agreement constitutes and contains the entire
agreement among Company and the Investor and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof.

 

(f) Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows:

 

(i) if to the Investor, at such Investor’s address or facsimile number set forth
on the signature page hereto, or at such other address as such Investor shall
have furnished Company in writing,

 

or

 

(ii) if to the Company, at:

  

3

 

 

iFresh Inc.

2-39 54th Avenue

Long Island City, New York

Telephone: [ (718) 628-6200                   ]

Facsimile: [(718) 552-3158                     ]

 

or at such other address or facsimile number as the Company shall have furnished
to the Investors in writing. All such notices and communications shall be
effective (a) when sent by Federal Express or other overnight service of
recognized standing, on the business day following the deposit with such
service; (b) when mailed, postage prepaid and addressed as aforesaid, upon
receipt; (c) when delivered by hand, upon delivery; and (d) when faxed or sent
by e-mail, upon confirmation of receipt.

 

(g) Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

(h) Headings. Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

4

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 

  COMPANY:       iFRESH INC.       By: /s/ Long Deng     Name: Long Deng    
Title: President

  

5

 

 

OMNIBUS INVESTOR SIGNATURE PAGE TO

iFRESH INC.

PURCHASE AGREEMENT

 

The undersigned, in its capacity as an Investor, hereby executes and delivers
the Purchase Agreement to which this signature page is attached and agrees to be
bound by the Purchase Agreement on the date set forth on the first page of the
Purchase Agreement. This counterpart signature page, together with all
counterparts of the Purchase Agreement and signature pages of the other parties
named therein, shall constitute one and the same instrument in accordance with
the terms of the Purchase Agreement.

 

Jian Chen     [Print Name of Investor]   [Name of Co-Investor. if applicable]  
    /s/ Jian Chen     [Signature]   [Signature]       Name:  Jian Chen   Name:  
Title:     Title:            

 

Mailing Address:   Telephone No.:  (86) l5823204485 33-6, building 9, Impression
West     District, Gangcheng, Jiangbei District,     Chongqing China    

 

    Facsimile No:  

 

    Email Address: 578790335@qq.com

 

    Taxpayer ID Number:   (City, State and Zip)  

 

 

6

 

